DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This Action is in response to the Amendment of 05/24/2021. Claims 24-27 have been added and claims 12 and 16 amended.  Claims 2-10 and 12-27 are currently pending in the instant Application.

Response to Arguments
Applicant raises the issue in the first page, 3rd paragraph that Applicant assumes that only claim 22 stands rejected under 35 USC 112(b)  Examiner acknowledges, points out that claim 3 is recited in item 3 of the Action of 07/15/2021 in error. 

Applicant's arguments filed 10/15/2021 with respect to the outstanding rejection of claim 22 under 35 USC 112, second paragraph have been fully considered but they are not persuasive.   Applicant points out MPEP 2173.05(b) and that the term “about” is used over 150 times in the Specification. Examiner has taken note however respectfully maintains that the term "about" as applied to the extent of side portions is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is noted that instant Paragraph 412 recites a range of about 10 mm that is preferably 20 mm, thus the variance of “about 10 mm”, is unclear, particularly because 10 mm +/- 10 mm would include 0 mm.

Applicant's arguments filed 10/15/2021 with respect to the outstanding rejections under 35 USC 103 have been fully considered but they are not persuasive. 
In the second page of Remarks, Applicant raises the issue that Matula does not disclose that127 is engaged with another portion of the cushion, Examiner respectfully disagrees on the basis that Examiner points out that 127 is disclosed (as in paragraph 90 and Figure A) to be formed with and fluidically coupled to further portions such as 124 thus engaged there-to.
In response to applicant's argument in the third page or Remarks that the flange, 106 of Handke is provided for retentions of the seal with respect to cushion member 150, Examiner respectfully points out that the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
In the fourth and sixth page of Remarks, Applicant raises the issue that those of ordinary skill in the art understand that the work "typical", in an engineering context, means that thicknesses described as such are the same everywhere around the rim 40 and the membrane 34.  Examiner acknowledges that absent further disclosure a teaching of a typical thickness could be understood to be the same at multiple locations thus insufficient to teach differential thickness or stiffness, however Examiner respectfully points out that Kwok discloses differential thicknesses (a thickness of 1.5 mm as per Paragraph 67 and an the interior side having a thickness of 0.35 mm) such as would necessitate differential stiffness.
In the fifth page of remarks, Applicant points out instant Figure 7A and the limitation of strap engaging portions extending beyond an extreme width of a seal.  Examiner has taken note however respectfully maintains that as shown in Figure 1 thereof the right and left portions of 14, including 40 in Matula are strap engaging portions (as per Paragraph 77 of Matula) extending beyond the extreme width of the seal thereof as shown by 14 and 12 in Figure 1.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 16 and claims 3-10 and 12-27 due to dependence from claim 2 are is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 2 recites “at least two side arms” in lien 14.  Examiner acknowledges  that two side arms are disclosed such as in instant Paragraph 314 and 421 however respectfully points out that by way of reciting “at least two” the claim recites a range of side arms greater than two which is not described in the Specification.
Claim 16, in lines 16-18 recites “wherein the first outward facing lateral wall and the second outward facing lateral wall extend proximally to a greater extent than the upper outward facing wall and the lower outward facing wall.”  The instant disclosure does not recite a proximal extent of the lateral walls.

Claims 22, 24 and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
Regarding claim 22, the term "about" in line 2 is a relative term which renders the claim indefinite.  The term "about" as applied to the extent of side portions is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is noted that instant Paragraph 412 recites a range of about 10 mm that is preferably 20 mm, thus the variance of “about 10 mm”, is unclear, particularly because 10 mm +/- 10 mm would include 0 mm. For the purposes of examination it is assumed the condition of being greater than about 10 mm may be met by being greater than about 9-11 mm, that is greater than 10 mm +/- 10%.   
Each of claims 24 and 25 recites “both of the at least two side arms” in liens 1-2.  As “at least two side arms” might reasonably refer to three or more side arms, it is unclear which subset of side arms is referred to.  For the purposes of examination it is assumed that the “at least two side arms” are intended to be a set of two side arms.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:



Claims 2, 3,  5-14, 17-21 and 23-27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Matula Jr et al., US 2005/0205096 in view of Handke et al., US 5,724,965 and Kwok et al., US 2002/0005198.
Regarding claim 2, Matula discloses a  patient interface  (the patient interface assembly of Figure 1 as per paragraph 70, particularly having the embodiment of interface 12 that is 120 in Figure 15A as per Paragraph 90, 120 being an embodiment of 12)  comprising an inflatable nasal seal (120, inflatable by way of being a cushion comprising conduit 127 and openings 122 thus hollow and formed of appreciably deformable silicone thus capable of being filled with gas and caused to distend) including a face contacting side (sealing surface 124), the inflatable nasal seal being formed of a soft flexible material (being a cushion and formed of silicone thus being soft and formed a soft flexible material), and including a central portion (the portion horizontally between 122, including 122 as shown by the middle bracket and dashed lines in the marked version of Figure 15A below) configured to extend across a base of a nose of a wearer in use (122 being disposed to communicate with the nares as per Paragraph 90, thus the region of 122 and between 122 being configured to extend across the base of the nose in use), and a side portion extending (the portions to the right and left of the central portion, as shown by the right and left brackets in the marked figure below) from each end of the central portion (extending from the sagittal right and left as with respect to a patient in use), each side portion configured to extend across a side of the nose of the wearer (being portions sized and configured to be to the right and left of the nares in use thus extending across the right and left sides of the nares in use).  Matula discloses an exterior side (the outer surface of 120 apart from 124, largely shown in Figure 15B) of the inflatable nasal seal including a nasal seal inlet opening (the opening of  right unit of end portions of 127, referred  a mask body (Figure 1, 14 as per Paragraph 71) connected to the inflatable nasal seal, including a nasal seal engaging portion (14 apart from 18) engaged with the nasal seal inlet opening (via 22 as per Paragraph 74) of the inflatable nasal seal, a mask body inlet opening and at least two side arms (the left and right portions of 14 each including a unit of 40, apart from 18), each of the at least two side arms extending laterally away from the mask body inlet opening (to the left and right respectively as shown in Figure 1), from opposite sides of the mask body inlet opening, and each of the at least two side arms comprising strap engaging portion (40, engagement portions relative to strap 38 as per Paragraph 77), wherein each of the strap engaging portions extend beyond an extreme width of the inflatable nasal seal (outward of the seal, to the left and right as shown in Figure 1), and a strap extending between the strap (38 as per Paragraph 77) engaging portions.

    PNG
    media_image1.png
    409
    539
    media_image1.png
    Greyscale


Handke teaches a face-contacting side (seal portion 58, as per Column 5, lines 20-32) of a seal (Figures 3 and 4, seal 52) of a patient interface (12) sufficiently supple (being thin, flappable and flexible as recited and capable of conforming to a face under pressure as per Column 5, lines 20-32 and having a thickness of about 0.01 inches) to conform under internal pressure to surfaces of the nose of the wearer (conforming to the face as recited, the nose by way of 52 being a seal of a nasal interface), including, at side portions of the seal (at the sagittal left and right of 52, outward of the orifice thereof in the manner of the side portions of Matula), to conform to outside surfaces of the sides of the nose of the wearer (the side portions being configured to be disposed at side portions as shown in Figure 9), an exterior side of the nasal seal (52 apart from 58, particularly including flange 106) including first regions (106 at the sagittal left and at the sagittal right) stiffer (not being thin as recited of 52 and having flange 106 necessarily increasing stiffness in the region by way of being a relatively thick portion of bulk material) than the supple interior side.
Handke and Matula are analogous in that both are from the field of nasal interfaces.  Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the 
Kwok teaches a an exterior side (rim 40 of Figure 16 as per Paragraph 97, an exterior relative to membrane 34) of a nasal seal (as shown in Figure 17) including first regions (that having a thickness of 1.5 mm as per Paragraph 67) much stiffer than the supple interior side (the interior side having a thickness of 0.35 mm).
Kwok and Matula are analogous in that both are from the field of nasal interfaces.  Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the face contacting portion first regions of Matula to comprise increased thicknesses as taught by Kwok thus resulting in Matula wherein an exterior side of the nasal seal including first regions much stiffer than the supple interior side.  It would have been obvious to do for the purpose as taught by Handke of allowing the interface to conform precisely to variations in the user’s face by way of the supple portion while providing firm, stable connection to a gas source by way of the stiffer portion.

Regarding claim 3, said side portions are substantially parallel to each other (extending generally vertically and perpendicularly 127, as shown in the marked version of Figure 15B below.  It is noted that in light of the instant disclosure the condition of being substantially parallel is being interpreted to mean being within about 25 degrees of a common angle)  and substantially normal to the central portion (the central portion extending generally horizontally as depicted and parallel to 127,  as shown by the orientation of 122 whereby a line as shown in the marked figure below, directly from one unit of 122, or between other identical structures on opposite sides of the sagittal plane in use, would be generally horizontal as depicted.  As the side portions extend generally perpendicular to 127, as shown in the 

    PNG
    media_image2.png
    531
    445
    media_image2.png
    Greyscale



Regarding claim 5, a peripheral portion of the seal (124 apart from the portion thereof directly between 122), joining the face contacting side to the exterior side (extending outward at 126 to from the f124 to join the exterior side) is supple (being  relatively thin and flexible as taught by Handke in the modified Matula as detailed above)  and allows the interior side of the seal to displace relative to the exterior side (necessarily, as when a force is applied to 124 with the exterior side held stationary  such as by way of 14).
Regarding claim 6, the exterior side of the central portion of the seal includes an aperture (that in the right unit of the end portions of 127, referred to as 116 with reference to the embodiment of Figure 14A, configured to receive a coupling, 22 as per Paragraph 74, shown in Figure 6) for passing 
Regarding claim 7, said interface additionally comprises a body (coupling, 22 as per Paragraph 74, shown in Figure 6) engaged with the nasal seal (being a coupling connected mechanically and fluidly there-with), the body being more rigid than the nasal seal (relatively hard plastic as per Paragraph 74), wherein a lip support  (Figure 1, 14 as per Paragraph 70, recited as a chin support but disposed in the region of the lips as well as depicted in Figure 1 and as required for coupling to 12/120) depends from the body (depending downward as shown in Figure 1), and extends beyond an edge of the seal (being outward of the seal to the sagittal left and right as shown in Figure 1).
Regarding claim 8, the lip support includes one or more pads (the portions of each of the sagittal left and sagittal right half of 14 disposed to contact the face in use) for engaging against an upper lip portion of the wearer (disposed in the region of the upper lip as depicted in Figure 1 and as required for coupling to 12/120 thus for engaging the upper lip directly and also engaging indirectly by way of 12/120).
Regarding claim 9, the lip support includes two depending legs (the sagittal left half of 14 and the sagittal right half of 40 as shown in Figure 1 each being a leg relative to 12/120 by depending downward there-from), spaced apart (displaced from one another by 12/120) at either lateral region of the seal (one leg being disposed at each of the left side and the right side of the seal), each leg extending beyond a lateral portion of the lower edge of the seal (extending below the entirety of 12/120 as shown in Figure 1 and as required to meet 20 at the chin of a patient as per Paragraph 71).
Regarding claim 10, each leg carries a pad portion (the legs together carrying cushion 120 by way of  couplings 12 as per Paragraph 74, 120 being a cushion thus effectively a pad portion.  It is noted that the pad portion as claimed is not required to be a subcomponent of the legs or a distinct component from the seal) oriented to present a face (as shown in Figure 1, 12/120 being positioned 
Regarding claim 11, the legs are moulded (formed form flexible plastic as per Paragraph 71)  to have lower stiffness about an axis parallel to the lip portion (lower stiffness about a horizontal axis through 14, 14 being flexible as per Paragraph 72) of the wearer which they will contact, than about an axis normal to the plane of the lips (taking the legs to further comprise 22 and taking the plane of the lips to be a horizontal plane, the legs being stiffer in a vertical direction at 22 thereof, 22 being a hard plastic  as per Paragraph 74).
Regarding claim 12, said interface additionally comprises a body (Figures 1 and 6, the assembly  of 22 and 14 as per Paragraphs 70 and 74)  assembled to the nasal seal, the body being formed of a material more rigid than the nasal seal (the hard plastic of 22), and together with the nasal seal forming an enclosure (14 being a hollow chamber as per Paragraph 71) having an inlet opening (swivel port 18) and a patient outlet opening (as shown in Figure 6, the opening of 22 in communication with 12/120, such as that of the right unit of 22), with a swivel elbow (20 as per Paragraph 71, an elbow as depicted in Figures 1 and 2) connected to the inlet opening.
Regarding claim 13, said interface additionally comprises a body (Figure 1, 14 as per Paragraph 70) assembled to the seal, and a strap (38 as per Paragraph 77) extending from the assembled body and nasal seal in a loop (extending about the head of the patient as depicted and as required to join the left and right units of 40), the strap departing a first portion of the assembled body (the right unit of 40) and nasal seal at one end (the right end of 38) and a second portion of the assembled body (the left unit of 40) and nasal seal at its other end (the left end of 38) and a flexible tube (20 as per Paragraph 73) extending from the body.
Regarding claim 14, the strap comprises a single undivided band (38 extending from the right unit of 40 to the left unit of 40) along the length of the strap that engages the head of the wearer (as shown in Figure 1) in use.
Regarding claim 16 Regarding claim 2, Matula discloses a  patient interface  (the patient interface assembly of Figure 1 as per paragraph 70, particularly having the embodiment of interface 12 that is 120 in Figure 15A as per Paragraph 90, 120 being an embodiment of 12)  comprising an inflatable nasal seal (120, inflatable by way of being a cushion comprising conduit 127 and openings 122 thus hollow and formed of appreciably deformable silicone thus capable of being filled with gas and caused to distend) including a face contacting side (sealing surface 124), the inflatable nasal seal being formed of a soft flexible material (being a cushion and formed of silicone thus being soft and formed a soft flexible material), and including a central portion (the portion horizontally between 122, including 122 as shown by the middle bracket and dashed lines in the marked version of Figure 15A below) configured to extend across a base of a nose of a wearer in use (122 being disposed to communicate with the nares as per Paragraph 90, thus the region of 122 and between 122 being configured to extend across the base of the nose in use), and a side portion extending (the portions to the right and left of the central portion, as shown by the right and left brackets in the marked figure below) from each end of the central portion (extending from the sagittal right and left as with respect to a patient in use), each side portion configured to extend across a side of the nose of the wearer (being portions sized and configured to be to the right and left of the nares in use thus extending across the right and left sides of the nares in use).  Matula discloses an exterior side (the outer surface of 120 apart from 124, largely shown in Figure 15B) of the inflatable nasal seal including a nasal seal inlet opening (the opening of  right unit of end portions of 127, referred to as 116 with reference to the embodiment of Figure 14A as per Paragraph 89 an opening for receiving flow as per Paragraph 71) and first regions (the end portions of 127, referred to as 116 with reference to the embodiment of Figure 14A) the first regions extending from the nasal seal 

    PNG
    media_image1.png
    409
    539
    media_image1.png
    Greyscale

While a silicone cushion is disclosed Matula does not disclose the face contacting side of the inflatable seal is sufficiently supple to conform under internal pressure to surfaces of the nose of the wearer, including, at the side portions of the seal, to conform to outside surfaces of the sides of the nose of the wearer, an exterior side of the nasal seal including first regions much stiffer than the supple interior side.  It is noted that in light of Applicant’s Remarks of 12/22/2020 and the instant Disclosure including Paragraphs 431 and 435 a condition of regions being much stiffer is being interpreted to be able to be met my a region of increased thickness, of at least four times greater thickness than a supple region (four times greater thickness being the minimum of the recited range of thickened section thickness, 2-4 mm as per instant Paragraph 431, and supple wall portion thickness that is 0.05-0.5 mm as per instant Paragraph 431). 
Handke teaches a face-contacting side (seal portion 58, as per Column 5, lines 20-32) of a seal (Figures 3 and 4, seal 52) of a patient interface (12) sufficiently supple (being thin, flappable and flexible as recited and capable of conforming to a face under pressure as per Column 5, lines 20-32 and having a 
Handke and Matula are analogous in that both are from the field of nasal interfaces.  Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the face contacting portion of Matula to comprise thicknesses as taught by Handke thus resulting in Matula wherein the face contacting side of the seal is sufficiently supple to conform under internal pressure to surfaces of the nose of the wearer. It would have been obvious to do for the purpose as taught by Handke of allowing the interface to conform precisely to variations in the user’s face. 
Kwok teaches a an exterior side (rim 40 of Figure 16 as per Paragraph 97, an exterior relative to membrane 34) of a nasal seal (as shown in Figure 17) including first regions (that having a thickness of 1.5 mm as per Paragraph 67) much stiffer than the supple interior side (the interior side having a thickness of 0.35 mm).
Kwok and Matula are analogous in that both are from the field of nasal interfaces.  Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the face contacting portion first regions of Matula to comprise increased thicknesses as taught by Kwok thus resulting in Matula wherein an exterior side of the nasal seal including first regions much stiffer than the supple interior side.  It would have been obvious to do for the purpose as taught by Handke of allowing 
In the modified Matula as detailed above, the exterior side  (the outer surface of 120 apart from 124, largely shown in Figure 15B) of the nasal seal comprises an upper outward facing wall (said exterior side apart from that formed by 127 such as would effectively be an upper, outward facing wall in use as when oriented as depicted in Figure 15A with 127 at the lower side of 120), a lower outward facing wall (the portion of the exterior side formed by 127 laterally within the span of 126 as shown in Figures 15A and 15B), a first outward facing lateral wall (the portion of the exterior side formed by 127 laterally  to the right of 126 in Figure 15A) and a second outward facing lateral wall (the portion of the exterior side formed by 127 laterally  to the left of 126 in Figure 15A), the first and second outward facing lateral walls being substantially thicker (having relatively elevated thickness and stiffness in the modified Matula in view of Kwok as detailed regarding claim 2 above) than the upper outward facing wall, the lower outward facing wall and the face contacting side (the upper outward facing wall, the lower outward facing wall and the face contacting side being a cushion as disclosed by Matula alone) wherein the first outward facing lateral wall and the second outward facing lateral wall extend proximally (as shown in Figure 15A, wherein 127 extend lower thus further proximally than the portions of 120 apart from 127) to a greater extent than the upper outward facing wall and the lower outward facing wall.
Regarding Claim 17, the exterior side of the nasal seal of Matula comprises a channel (inherently, within 127, 127 being a conduit portion as per Paragraph 90 thus having a channel there-through) configured (being disposed to receive flange 26 as shown in Figures 4 and 6 of Matula, as per Paragraph 74) to engage a lip (flange 24) of a frame (the assembly of 22 and support 14 as per Paragraphs 72 and 74).
Regarding claim 18, the channel of Matula is distal (being disposed at the ends of 127) from at least a portion of said first region (being disposed at ends of 127 thus to the patient-distal of 122 and said first region).
Regarding claim 19, the exterior side of the nasal seal of Matula comprises a lip (127 of 120 having a lip as shown in Figures 4 and 6 of Matula, at flange coupling 28, extending about flange 26, as per Paragraph 74)  configured  (disposed to receive flange 26 as recited) to engage a channel (coupling 22, a channel as shown in Figure 6, being hollow and providing  a passage for gas) of a frame (the assembly of 22 and support 14 as per Paragraphs 72 and 74).
Regarding claim 20, the lip of Matula is distal (being disposed at the ends of 127) from at least a portion of said first region (being disposed at ends of 127 thus to the patient-distal of 122 and said first region).
Regarding claim 21, the aperture of the seal of Matula comprises a lip or a channel (127 of 120 having a lip as shown in Figures 4 and 6 of Matula, at flange coupling 28, extending about flange 26, as per Paragraph 74) extending around a perimeter of the aperture of the seal (as shown in figures 4 and 6 of Matula, extending around the tubular form of 127).
Regarding claim 23, the first regions are configured to outwardly flex under pressure (being formed of silicone as per Paragraph 90 of Matula thus fully capable of deforming outward under pressure, particularly under pressure applied in an outward direction) and have sufficient reaction force to retain the seal wrapped around the nose of the wearer (sealing as per Paragraph 90 and having flap portion 126 such as would extend about the nose thus resulting in the seal being wrapped around the nose).
Regarding claim 24, both of the at least two side arms are angled proximally towards a face of the wearer, in use (as shown in Figures 1 and 2, 14 extending rearward, toward the patient from the nasal seal).
Regarding claim 25, both of the at least two side arms extend proximally from the nasal seal inlet opening (as shown in Figures 1 and 2, 14 extending rearward, toward the patient from the nasal seal).
Regarding claim 26, each of the strap engaging portions comprise a post (as shown in Figure 3, the portion of 40 above the slots therein in Matula).   Matula does not disclose said strap to comprise at least two loops that engage around the posts so as to connect the strap to the side arms.
Handke teaches a strap (Figure 4, 68, as per Paragraph 57) to comprise at least two loops (the right and left looped portions of 68 engaging 54 as depicted) that engage around posts analogous to those of Matula so as to connect the strap to side arms.
Handke and Matula are analogous in that both are from the field of nasal interfaces.  Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to the strap of Matula to comprise loops as taught by Handke. It would have been obvious to do for the purpose of achieving coupling of a strap to a post in a known, art-recognized manner. 
Regarding claim 27, the face contacting side is configured to press against a surface of the wearer's upper lip (being disposed below the nares in use and deformable), when the inflated seal is inflated.

Claims 4 and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Matula, Handke and Kwok as applied to claims 2 and 13 above, and further in view of Lubke et al., US 2006/0283461. 
Regarding claim 4, the seal includes a pair of nasal locators (protrusions 128 as per Paragraph 90) on the face contacting side, however the relative stiffness is unclear thus Matula does not disclose said interface wherein the seal is stiffer in a second region immediately adjacent and including the nasal locators than in a third region surrounding the second region, on the face contacting side of the seal.

Lubke and Matula are analogous in that both are from the field of nasal interfaces.  Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the nasal locators to have a thickness of 0.35mm and a bead as taught by Lubke thus resulting in Matula wherein the seal is stiffer in a second region immediately adjacent and including the nasal locators (228 of Matula and the bead of Lubke in the modified Matula) than in a third region (224 of Matula outward of 228, modified to have the relatively low thickness as taught by Handke) surrounding the second region, on the face contacting side of the seal.  It would have been obvious to do so for the purpose of allowing forming by molding and as taught by Lubke in Paragraph 260 of preventing tearing or flash formation.

Regarding claim 15, Matula does not disclose said interface wherein the strap has a stiffness less than 2N per 100mm extension from a relaxed condition.
Lubke teaches a nasal interface (Figure 1 as per Paragraph 152) wherein a strap (Figure 8, 240 as per Paragraph 154) is formed of elastic, flexible material (as recited).
Lubke and Matula are analogous in that both are from the field of nasal interfaces.  Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the strap of Matula to be elastic and flexible as taught by Lubke.  It would have been obvious to do so for the purpose, as taught by Lubke in paragraph 184 thereof of allowing the strap to conform to the patient’s head shape. 
.

Claim 22 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Matula, Handke and Kwok as applied to claim 2 above, and further in view of Ging et al, US 2003/0196658.  Matula does not disclose said interface wherein each of the side portions extends greater than about 10 mm.
Ging teaches a patient nasal interface (Figures 1-4 as per Paragraph 107 of Ging) wherein each of the side portions (the portions of membrane 205 of cushion 40 to the left and right of aperture 235 as depicted, as per Paragraph 190 of Ging, analogous to the side portions of Matula by way of being portions of a nasal interface cushion n to the left and right of an orifice or orifices for communicating with the nares of a patient) of a nasal cushion (40 in Ging) extends greater than about 10 mm (wo being  alternately 69-71mm and w being alternately 33 mm as per Paragraph 90 thus each of the side portions being at least 19mm.  It is noted that the limits of the claimed range of greater than about 10 mm are unclear, as detailed in the rejection under 35 USC 112 above, however the 19mm dimension of Ging is greater than 10 mm exactly and greater than 10 mm +/- 10% thus it is the Examiner’s position that the range taught by Ging meets the claim).  
	Ging and Matula are analogous in that both are from the field of nasal interface cushions.  Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NED T HEFFNER whose telephone number is (571)270-7274.  The examiner can normally be reached on M - Ths 7:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAM YAO can be reached on 571-272-1224.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


NED T. HEFFNER
Examiner
Art Unit 3785


/N.T.H/Examiner, Art Unit 3785                                                                                                                                                                                                                                                                              
/MICHAEL J TSAI/Primary Examiner, Art Unit 3619